Citation Nr: 0618265	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


REMAND

The veteran served on active duty from September 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for an acquired psychiatric condition, 
including post-traumatic stress disorder (PTSD) and 
depression.  The Board initially reviewed the matter in 
December 2003, reopening the veteran's claim and remanding it 
for procedural and evidentiary issues.  A review of the 
record indicates that additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In the previous remand, the Board instructed the RO to 
prepare a summary of the veteran's stressors and submit it to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In May 2005, the AMC forwarded a request to 
USASCRUR (now known as the U.S. Army and Joint Services 
Records Research Center or JSRRC).  USASCRUR responded in 
June 2005, stating that the request for verification had not 
been researched because it is "extremely difficult" to 
verify the killing of civilians without an official report 
having been filed.  As a result, USASCRUR closed the request 
without attempting any research.  The AMC advised the veteran 
of the response by letter in June 2005.  The veteran now 
argues that the appeal should be remanded because the AMC 
failed to comply with the remand instructions and failed to 
request the proper information relevant to the stressor 
involving the death of two civilians.  

The Board finds that the AMC complied with the remand 
instructions.  Nonetheless, a remand is necessary to submit a 
request for verification that is more likely to yield a 
meaningful search of unit records.  In this regard, the 
veteran has pointed out that he has provided the last name of 
the service member that attempted suicide.  At various times, 
the veteran recollected that the individual's name is 
Rodriguez, that the name began with an R, and that the name 
was of Latin/Hispanic descent. The name of Rodriguez should 
be included in the request to the JSRRC.  Rodriguez was in 
the same unit as the veteran.  It is also noteworthy that the 
veteran testified before the Board that the suicide attempt 
occurred in March or April 1972.  The description of the 
stressor should be revised accordingly.  Having placed the 
suicide attempt in the March to April 1972 time frame, 
according to the veteran's testimony, the tank accident would 
have had to occur sometime after Christmas 1971 and no later 
than April 1972 by his description of events.  This date 
estimate should also be included in a new request for 
verification.

Contrary to USASCRUR's statement, evidence in the claims file 
indicates that there was an investigation of the tank 
accident.  Certainly, there is no evidence to justify the 
conclusion that an investigation was not conducted or an 
official report was not done.  The veteran testified that the 
tank accident, which resulted in the death of two foreign 
national minors, was investigated by military police 
immediately.  (Board Transcript at p. 7).  The fact that the 
veteran referred to an investigation by military police 
should be included in the request.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's stressor 
incidents.  [To ensure a complete summary, 
the AMC should closely review the contents 
of the veteran's service personnel 
records; his Notice of Disagreement; the 
Information In Support of Claim for 
Service Connection for PTSD sheet dated 10 
May 2004 with attachments; the veteran's 
letter to Representative Corrine Brown, 
Subject: Request for Assistance, dated 1 
July 2003; and the transcript of the 
veteran's 23 June 2003 travel Board 
testimony.  The summary should note the 
date (March or April 1972), and the last 
name and unit of the principal involved in 
the suicide attempt.   The summary should 
also note the date of the tank accident 
(December 1971 to April 1972) and the 
involvement of military police in the 
investigation of the tank accident.  The 
AMC should then forward the summary to the 
JSRRC and/or any other agency the AMC 
deems appropriate, and request such 
documents as unit histories in order to 
ascertain whether the stressor incidents 
occurred.

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression.  
If the claim remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

